DETAILED ACTION
This communication is responsive to the Applicant’s Remarks and Amendments filed on 12/4/2020. Claims 1-5, 7, 9-14, 16, and 18-24 are pending. Claims 1-5, 7, 9-14, 16, and 18-24 have been examined and are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments and amendments, filed on 12/4/2020, and during an interview with the applicant's representative, Michael Shenker, Reg. No. 34250, on 12/11/2020, with respect to the rejection of the claims, under USC 103, have been fully considered and are persuasive. The Examiner finds the claimed invention to be patentably distinct from the prior art of record. The cited references Nooney in view of Bouazizi, and further with Bloch, and with Brockmann, Bao and Eguchi, fails to explicitly disclose the features of claim 1. These limitations, taken in context of the entire claims, are allowable over the prior art of record. Independent claim 10 contains features substantially the same as the limitations set forth in claim 1, therefore the limitations of the claims are not anticipated nor made obvious by the combination of Nooney in view of Bouazizi, and further with Bloch, and with Brockmann, Bao and Eguchi. These limitations, taken in context of the entire claims, are allowable over the prior art of record. Claims 2-5, 7, 9, 11-14, 16 and 18-24 are allowable as being dependent on their respective independent claims, as these limitations, taken in context of the entire claims, are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571)270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Li/Examiner, Art Unit 2457